

EXHIBIT 10.1
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
AMENDED AND RESTATED EMPLOYMENT AGREEMENT ("Agreement"), effective as of
December 16, 2008, between PVH WHOLESALE CORP., a Delaware corporation (together
with its affiliates and subsidiaries, including, without limitation, its parent
corporation, Phillips-Van Heusen Corporation ("PVH"), the "Company"), and CHERYL
DAPOLITO (the "Executive").
W I T N E S S E T H:
WHEREAS, the Company and the Executive have previously entered into an Amened
and Restated Employment Agreement with the Executive dated as of June 1, 2007
(the "Existing Agreement"), and the parties desire to amend and restate the
Existing Agreement to comply with Section 409A of the Internal Revenue Code of
1986, as amended (the "Code"), and to make certain other changes to the Existing
Agreement so as to ensure that the Executive is retained on a full-time basis in
accordance with the terms set forth herein.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, the parties hereto hereby agree as follows:
1. Employment.
(a) Employment.  The Company agrees to continue to employ the Executive, and the
Executive agrees to continue to be employed by the Company, in accordance with
the terms and conditions hereof.  The Executive shall continue to be an employee
at will and this Agreement shall not constitute a guarantee of employment.  Each
of the parties acknowledges and agrees that either party may terminate the
Executive's employment at any time, for any reason, with or without Cause (as
defined in Section 3(a)).  The period commencing on the date hereof and ending
on the effective date of the termination of the Executive's employment is
hereinafter referred to as the "Employment Period."


(b) Position and Duties.  During the Employment Period, the Executive shall
serve as President, Izod Women's or in such other position or positions as the
Company's Chief Executive Officer or Board of Directors (which, for purposes of
this Agreement, includes any committee thereof, unless the context requires
otherwise (the "Board")) may designate from time to time.  The Executive shall
(i) perform such duties and services as shall from time to time be assigned to
her, (ii) devote all of her business time to the services required of her
hereunder, excluding any periods of vacation and sick leave to which the
Executive is entitled, and (iii) use her best efforts, judgment, skill and
energy to perform such duties and services.  As used in this Section 1,
"business time" shall be determined in accordance with the usual and customary
standards of the Company.



--------------------------------------------------------------------------------

2. Compensation.


(a) Base Salary.  The Company shall pay the Executive a salary at the annual
rate of $358,750 ("Base Salary"), payable in accordance with the normal payroll
procedures of the Company in effect from time to time.  The Company or the Board
may from time to time, in its sole and absolute discretion, increase the Base
Salary by any amount it determines to be appropriate.  Base Salary shall not be
reduced after any increase.  The term "Base Salary" as utilized in this
Agreement shall refer to the Executive's annual base salary as then in effect.


(b) Incentive and Bonus Compensation.  The Executive shall be eligible to
participate in the Company's existing and future bonus and stock option plans
and other incentive compensation programs for similarly situated executives
(collectively, "Plans"), to the extent that the Executive is qualified to
participate in any such Plan under the generally applicable provisions thereof
in effect from time to time.  Such eligibility is not a guarantee of
participation in or of the receipt of any award, payment or other compensation
under any Plan.  To the extent the Executive does participate in a Plan and the
Plan does not expressly provide otherwise, the Chief Executive Officer and/or
the Board, as appropriate, may determine all terms of participation (including,
without limitation, the type and size of any award, payment or other
compensation and the timing and conditions of receipt thereof by the Executive)
in the Chief Executive Officer's or Board's sole and absolute discretion. 
Nothing herein shall be deemed to prohibit the Company or the Board from
amending or terminating any and all Plans in its sole and absolute discretion. 
The terms of each Plan shall govern the Executive's rights and obligations
thereunder during the Executive's employment and upon the termination thereof. 
Without limiting the generality of the foregoing, the definition of "Cause"
hereunder shall not supersede the definition of "cause" in any Plan (unless the
Plan expressly defers to the definition of "cause" under an executive's
employment agreement) and any rights of the Executive hereunder upon and
subsequent to the termination of the Executive's employment shall be in addition
to, and not in lieu of, any right of the Executive under any Plan then in effect
upon or subsequent to a termination of employment.


(c) Benefits.  The Executive shall be eligible to participate in all employee
benefit and insurance plans sponsored or maintained by the Company for similarly
situated executives (including any savings, retirement, life, health and
disability plans), to the extent that the Executive is qualified to participate
in any such plan under the generally applicable provisions thereof in effect
from time to time.  Nothing herein shall be deemed to prohibit the Company or
the Board from amending or terminating any such plan in its sole and absolute
discretion.  Except as otherwise provided herein, the terms of each such plan
shall govern the Executive's rights and obligations thereunder during the
Executive's employment and upon the termination thereof.


(d) Expenses.  The Company shall pay or reimburse the Executive for reasonable
expenses incurred or paid by the Executive in the performance of the Executive's
duties hereunder in accordance with the generally applicable policies and
procedures of the Company, as in effect from time to time and subject to the
terms and conditions thereof.  Such procedures include the reimbursement of
approved expenses within 30 days after approval.  Section 409A (as defined in
Section 7(l)) prohibits reimbursement payments from being made any later than
the end of the calendar year following the calendar year in which the applicable
expense is incurred or paid.  Also under Section 409A (i) the amount of expenses
eligible for reimbursement during any calendar year may not affect the amount of
expenses eligible for reimbursement in any other calendar year, and (ii) the
right to reimbursement under this Section 2(d) cannot be subject to liquidation
or exchange for another benefit.


3. Termination of Employment.  The Executive's employment hereunder shall
terminate, or shall be subject to termination at any time, as described in this
Section 3.  A termination of employment shall mean that the Executive has ceased
to provide any services as an employee of the Company.


(a) Termination for Cause by the Company.  The Company may terminate the
Executive's employment with the Company at any time for Cause.  Upon such
termination, the Company shall have no further obligation to the Executive
hereunder except for the payment or provision, as applicable, of (i) the portion
of the Base Salary for periods prior to the effective date of termination
accrued but unpaid (if any), (ii) all unreimbursed expenses (if any), subject to
Section 2(d), and (iii) other payments, entitlements or benefits, if any, in
accordance with terms of the applicable plans, programs, arrangements or other
agreements of the Company or any affiliate thereof (other than any severance
plan or policy) as to which the Executive held rights to such payments,
entitlements or benefits, whether as a participant, beneficiary or otherwise on
the date of termination ("Other Benefits").  For the avoidance of doubt, the
Executive shall have no right to receive any amounts under the Company's
severance policy upon her termination for Cause.


(i)  For purposes of this Agreement, "Cause" shall be defined as;  (1) gross
negligence or willful misconduct, as the case may be, in the performance of the
material responsibilities of the Executive's office or position, which results
in material economic harm to the Company or its affiliates or in material
reputational harm causing demonstrable injury to the Company or its affiliates;
(2) the willful and continued failure of the Executive to perform substantially
the Executive's duties with the Company or any affiliate (other than any such
failure resulting from incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to the Executive by the
Board or the Company that specifically identifies the manner in which the Board
or the Company believes that the Executive has not substantially performed the
Executive's duties, and the Executive has not cured such failure to the
reasonable satisfaction of the Board or the Company within 20 days following the
Executive's receipt of such written demand; (3) the Executive is convicted of,
or pleads guilty or nolo contendere to, a felony within the meaning of U.S.
Federal, state or local law (other than a traffic violation); (4) the Executive
having willfully divulged, furnished or made accessible to anyone other than the
Company, its directors, officers, employee, auditors and legal advisors,
otherwise than in the ordinary course of business, any Confidential Information
(as hereinafter defined); or (5) any act or failure to act by the Executive,
which, under the provisions of applicable law, disqualifies the Executive from
acting in any or all capacities in which she is then acting for the Company.
(ii)  For purposes of the provision, no act or failure to act, on the part of
the Executive, shall be considered "willful" unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of the Company.  Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Board or the Chief
Executive Officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company.


(b)  Termination without Cause by the Company or for Good Reason by the
Executive Prior to a Change in Control.  The Company may also terminate the
Executive's employment with the Company at any time without Cause, and the
Executive may terminate her employment with the Company at any time for Good
Reason (as defined in Section 3(f)(i)(B)).


(i) If the Company terminates the Executive's services without Cause or the
Executive terminates her employment with the Company for Good Reason, other than
during the two-year period following a Change in Control (as defined in Section
3(f)(i)(A)), the Executive shall be entitled to receive from the Company (w) the
portion of her Base Salary for periods prior to the effective date of
termination accrued but unpaid (if any); (x) all unreimbursed expenses (if any),
subject to Section 2(d); (y) an aggregate amount (the "Severance Amount") equal
to the greater of (1) the sum of (A) the Base Salary plus (B) an amount equal to
the bonus that would be payable if "target" level performance were achieved
(referred to as "plan" level in the Company's 2005 Performance Incentive Bonus
Plan) in respect of the fiscal year during which the termination occurs (or the
prior fiscal year, if bonus levels have not yet been established for the year of
termination) and (2) the severance payable under PVH's severance policy, as then
in effect, and (z) the payment or provision of any Other Benefits.  The
Severance Amount shall be paid in 24 substantially equal payments and on the
same schedule that Base Salary was paid immediately prior to the Executive's
date of termination, commencing on the first such scheduled payroll date that
occurs on or following the date that is 30 days after the Executive's
termination of employment, subject to the Executive's compliance with the
requirement to deliver the release contemplated pursuant to Section 4(a).  Each
such installment payment shall be treated as a separate payment as defined under
Treasury Regulation §1.409A-2(b)(2).  If the Executive is a "specified employee"
(as determined under the Company's policy for identifying specified employees)
on the date of her "separation from service" (within the meaning of Section
409A) and if any portion of the Severance Amount would be considered "deferred
compensation" under Section 409A, all payments of the Severance Amount (other
than payments that satisfy the short-term deferral rule, as defined in Treasury
Regulation §1.409A-1(b)(4), or that are treated as separation pay under Treasury
Regulation §1.409A-1(b)(9)(iii) or §1.409A-1(b)(9)(v)) shall not be paid or
commence to be paid on any date prior to the first business day after the date
that is six months following the Executive's separation from service.  The first
payment that can be made shall include the cumulative amount of any amounts that
could not be paid during such six-month period.  In addition, interest will
accrue at the 10-year T-bill rate (as in effect as of the first business day of
the calendar year in which the separation from service occurs) on all payments
not paid to the Executive prior to the first business day after the sixth month
anniversary of her separation from service that otherwise would have been paid
during such six-month period had this delay provision not applied to the
Executive and shall be paid with the first payment after such six-month period. 
Notwithstanding the foregoing, payments delayed pursuant to this six-month delay
requirement shall commence earlier in the event of the Executive's death prior
to the end of the six-month period.  For purposes hereof, the Executive shall
have a "separation from service" upon her death or other termination of
employment for any reason.


(ii) In addition, if the Company terminates the Executive's employment with the
Company without Cause or the Executive terminates her employment with the
Company for Good Reason, then the Company shall also provide to the Executive,
during the 12-month period following the Executive's date of termination,
medical, dental, life and disability insurance coverage for the Executive and
the members of her family which is not less favorable to the Executive than the
group medical, dental, life and disability insurance coverage carried by the
Company for the Executive and the members of her family immediately prior to
such termination of employment; provided, however, that the obligations set
forth in this sentence shall terminate to the extent the Executive obtains
comparable medical, dental, life or disability insurance coverage from any other
employer during such period, but the Executive shall not have any obligation to
seek or accept employment during such period, whether or not any such employment
would provide comparable medical and dental insurance coverage; and
provided further, however, that the Executive shall be obligated to pay an
amount equal to the active employee contribution, if any, for each such
coverage.


(iii) For the avoidance of doubt, the payment of the Severance Amount shall be
in lieu of any amounts payable under the Company's severance policy (as then in
effect) and the Executive hereby waives any and all rights thereunder.


(c) Termination by Voluntary Resignation (without Good Reason) by the
Executive.  The Executive may terminate her employment with the Company without
Good Reason at any time by voluntary resignation.  Upon such termination, the
Company shall have no further obligation to the Executive hereunder except for
the payment of (i) the portion of the Base Salary for periods prior to the
effective date of termination accrued but unpaid (if any), (ii) all unreimbursed
expenses (if any), subject to Section 2(d), and (iii) the payment or provision
of any Other Benefits.  Notwithstanding the foregoing, the Executive shall
provide no less than 90 days' prior written notice of the effective date of her
resignation (other than for Good Reason).  The Company shall continue to pay the
Executive her Base Salary during such 90‑day period.  Notwithstanding the
foregoing, the Company, in its sole and absolute discretion, may waive the
requirement for prior notice of the Executive's resignation or decrease the
notice period, in which event the Company shall have no continuing obligation to
pay the Executive's Base Salary or shall only have such obligation with respect
to the shortened period, as the case may be.


(d) Disability.  The Executive's employment shall be terminable by the Company,
subject to applicable law and the Company's short-term and long-term disability
policies then in effect, if the Executive becomes physically or mentally
disabled, whether totally or partially, such that she is prevented from
performing her usual duties and services hereunder for a period of 120
consecutive days or for shorter periods aggregating 120 days in any 12-month
period (a "Disability").  If the Executive's employment is terminated by the
Company due to the Executive's Disability, the Company shall have no further
obligation to the Executive hereunder, except for the payment to the Executive
or her legal guardian or representative, as appropriate, of (i) the portion of
the Base Salary for periods prior to the effective date of termination accrued
but unpaid (if any), (ii) all unreimbursed expenses (if any), subject to
Section 2(d), and (iii) the payment or provision of any Other Benefits.


(e) Death.  If the Executive shall die during the Employment Period, this
Agreement shall terminate on the date of the Executive's death and the Company
shall have no further obligation to the Executive hereunder except for the
payment to the Executive's estate of (i) the portion of the Base Salary for
periods prior to the effective date of termination accrued but unpaid (if any),
(ii) all unreimbursed expenses (if any), subject to Section 2(d), and (iii) the
payment or provision of any Other Benefits.


(f) Termination by the Company without Cause or by the Executive for Good Reason
Subsequent to a Change in Control.


(i) For purposes of this Agreement, the following terms shall have the meanings
set forth below:


A.
"Change in Control" shall be deemed to occur upon the first to occur of the
following events:



(1)
Any "person" (as such term is used in Sections 3(a)(9) and 13(d) of the
Securities Exchange Act of 1934 (the "Exchange Act")), other than a "person" who
as of the date hereof is the owner of at least 8% of the combined voting power
of the then-outstanding voting securities of the Company entitled to vote
generally in the election of directors (the "Outstanding Company Voting
Securities"), becomes (A) a "beneficial owner," as such term is used in Rule
13d-3 of the Exchange Act, of at least one-quarter but less than one-half of the
Outstanding Company Voting Securities, unless such acquisition has been approved
within thirty (30) days thereafter by at least a majority of the Incumbent Board
(as defined in clause (2) below taking into account the provisos), or (B) a
"beneficial owner," as such term is used in Rule 13d-3 of the Exchange Act, of
at least one-half of the Outstanding Company Voting Securities; provided,
however, that, for purposes of this Section 3(f)(i)(A)(1), the following
acquisitions shall not constitute a Change in Control:  (I) any acquisition
directly from the Company, other than an acquisition by virtue of the exercise
of a conversion privilege unless the security being so converted was itself
acquired directly from the Company, (II) any acquisition by the Company, (III)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its affiliates, or (IV) any acquisition
pursuant to a transaction which complies with clauses (A), (B) and (C) of
Section 3(f)(i)(A)(3) below;



(2)
Individuals who, as of the date hereof, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company's
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (as such terms are used in
Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) with respect
to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a person other than the
Board;



(3)
Consummation of a reorganization, merger, consolidation or a sale or other
disposition of all or substantially all of the assets of the Company (each, a
"Business Combination"), in each case unless, following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the outstanding shares of common stock of the
Company (the "Outstanding Company Common Stock") and the Outstanding Company
Voting Securities, immediately prior to such  Business Combination, beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock and more than 50% of the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns the Company or all or substantially all of the Company's
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no person (other than the Company,
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns directly or
indirectly, 20% or more of, respectively, the outstanding shares of common stock
of the corporation resulting from such Business Combination or the outstanding
voting securities of such corporation entitled to vote generally in the election
of directors, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement or of the action of the Board providing for such Business Combination,
whichever occurs first; or



(4)
The approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.



B.
"Good Reason" shall mean the occurrence of any of the following events or
circumstances without the Executive's prior written consent:



(1)
the assignment to the Executive without her consent of any duties inconsistent
in any material respect with the Executive's position (including status,
offices, titles and reporting requirements), authority, duties or
responsibilities as contemplated by Section 1(b) (or following a Change in
Control, as in effect immediately prior to such Change in Control), or any other
action by the Company that results in a material diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and that is remedied
by the Company promptly after receipt of notice thereof given by the Executive
and the assignment of additional or alternate duties or responsibilities to the
Executive in connection with her professional development or the reallocation of
some of the Executive's duties or responsibilities to other executives of the
Company in connection with the evolution of the Executive's position;



(2)
a reduction of the Executive's Base Salary;



(3)
the taking of any action by the Company that substantially diminishes (A) the
aggregate value of the Executive's total compensation opportunity, and/or (B)
the aggregate value of the employee benefits provided to the Executive relative
to all other similarly situated senior executives pursuant to the Company's
employee benefit and insurance plans as in effect on the effective date of this
Agreement (or, following a Change in Control, as in effect immediately prior to
such Change in Control); or



(4)
the Company requiring that the Executive's services be rendered primarily at a
location or locations more than 75 miles from the location of the Executive's
principal office at which she performs her duties hereunder, except for travel,
and visits to Company offices and facilities worldwide, reasonably required to
attend to the Company's business.



(ii) If within two years after the occurrence of a Change in Control, the
Executive terminates her employment with the Company for Good Reason or the
Company terminates the Executive's employment for any reason other than death,
Disability or Cause, the Company (or the then former Company subsidiary
employing the Executive), or the consolidated, surviving or transferee person in
the event of a Change in Control pursuant to a consolidation, merger or sale of
assets, the Executive shall be entitled to receive from the Company (A) the
portion of the Base Salary for periods prior to the effective date of
termination accrued but unpaid (if any); (B) all unreimbursed expenses (if any),
subject to Section 2(d); (C) an aggregate amount equal to two times the sum of
(I) the Base plus (II) an amount equal to the bonus that would be payable if the
"target" level performance were achieved (referred to as "plan" level in the
Company's 2005 Performance Incentive Bonus Plan) in respect of the fiscal year
during which the termination occurs (or the prior fiscal year, if bonus levels
have not yet been established for the year of termination); and (D) the payment
or provision of any Other Benefits.  The severance amount described in clause
(C) of the immediately preceding sentence shall be paid (x) in a lump sum, if
the Change in Control event constitutes a "change in the ownership" or a "change
in the effective control" of the Company or a "change in the ownership of a
substantial portion of a corporation's assets" (each within the meaning of
Section 409A), or (y) in 48 substantially equal payments, if the Change in
Control event does not so comply with Section 409A.  The lump sum amount shall
be paid, or the installment payments shall commence, as applicable, on the first
scheduled payroll date (in accordance with the Company's payroll schedule in
effect for the Executive immediately prior to such termination) that occurs on
or following the date that is 30 days after the Executive's termination of
employment; provided, however, that the payment of such severance amount is
subject to the Executive's compliance with the requirement to deliver the
release contemplated pursuant to Section 4(a).  Any such installment payment
shall be treated as a separate payment as defined under Treasury Regulation
§1.409A-2(b)(2).  If the Executive is a "specified employee" (as determined
under the Company's policy for identifying specified employees) on the date of
her "separation from service" (within the meaning of Section 409A) and if any
portion of the severance amount described in clause (C) would be considered
"deferred compensation" under Section 409A, such severance amount shall not be
paid or commence to be paid on any date prior to the first business day after
the date that is six months following the Executive's separation from service
(unless any such payment(s) shall satisfy the short-term deferral rule, as
defined in Treasury Regulation §1.409A-1(b)(4), or shall be treated as
separation pay under Treasury Regulation §1.409A-1(b)(9)(iii) or
§1.409A-1(b)(9)(v)).  If paid in installments, the first payment that can be
made shall include the cumulative amount of any amounts that could not be paid
during such six-month period.  In addition, interest will accrue at the 10-year
T-bill rate (as in effect as of the first business day of the calendar year in
which the separation from service occurs) on such lump sum amount or installment
payments, as applicable, not paid to the Executive prior to the first business
day after the sixth month anniversary of her separation from service that
otherwise would have been paid during such six-month period had this delay
provision not applied to the Executive and shall be paid at the same time at
which the lump sum payment or the first installment payment, as applicable, is
made after such six-month period.  Notwithstanding the foregoing, a payment
delayed pursuant to the preceding three sentences shall commence earlier in the
event of the Executive's death prior to the end of the six-month period.  Upon
the termination of employment with the Company for Good Reason by the Executive
or upon the involuntary termination of employment with the Company of the
Executive for any reason other than death, Disability or Cause, in either case
within two years after the occurrence of a Change in Control, the Company (or
the then former Company subsidiary employing the Executive), or the
consolidated, surviving or transferee person in the event of a Change in Control
pursuant to a consolidation, merger or sale of assets, shall also provide, for
the period of two consecutive years commencing on the date of such termination
of employment, medical, dental, life and disability insurance coverage for the
Executive and the members of her family which is not less favorable to the
Executive than the group medical, dental, life and disability insurance coverage
carried by the Company for the Executive and the members of her family either
immediately prior to such termination of employment or immediately prior to the
occurrence of such Change in Control, whichever is greater; provided, however,
that the obligations set forth in this sentence shall terminate to the extent
the Executive obtains comparable medical, dental, life or disability insurance
coverage from any other employer during such two‑year period, but the Executive
shall not have any obligation to seek or accept employment during such two‑year
period, whether or not any such employment would provide comparable medical,
dental, life and disability insurance coverage.  For the avoidance of doubt, the
amounts payable under clause (C) of this Section 3(f)(ii) as severance shall be
in lieu of any amounts payable under the Company's severance policy and the
Executive hereby waives any and all rights thereunder.



--------------------------------------------------------------------------------

(iii) Certain Additional Payments by the Company.


(A)
In the event it shall be determined that any payment or distribution by the
Company or its affiliated companies to or for the benefit of the Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise, but determined without regard to any additional
payments required under this Section 3(f)(iii)) (a "Payment") would be subject
to the excise tax imposed by Section 4999 of the Code or any interest or
penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, collectively the
"Excise Tax"), then the Executive shall be entitled to receive an additional
payment (the "Gross-Up Payment") in an amount such that, after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Executive retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.



(B)
Subject to the provisions of Section 3(f)(iii)(C), all determinations required
to be made under this Section 3(f)(iii), including whether and when a Gross-Up
Payment is required, the amount of such Gross-Up Payment and the assumptions to
be utilized in arriving at such determination, shall be made by the Company's
auditors or such other nationally recognized certified public accounting firm
reasonably acceptable to the Executive as may be designated by the Company (the
"Accounting Firm").  The Accounting Firm shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the receipt of notice from the Executive that there has been a Payment or such
earlier time as is requested by the Company.  All fees and expenses of the
Accounting Firm shall be borne solely by the Company.  Any Gross-Up Payment, as
determined pursuant to this Section 3(f)(iii), shall be paid by the Company to
the Executive in accordance with Section 3(f)(iii)(F).  Any determination by the
Accounting Firm shall be binding upon the Company and the Executive.  As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments that will not have been made by the Company
should have been made (the "Underpayment"), consistent with the calculations
required to be made hereunder.  In the event the Company exhausts its remedies
pursuant to Section 3(f)(iii)(C) and the Executive thereafter is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be paid by
the Company to or for the benefit of the Executive in accordance with Section
3(f)(iii)(F).



(C)
The Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment.  Such notification shall be given as soon as practicable,
but no later than ten business days after the Executive is informed in writing
of such claim.  The Executive shall apprise the Company of the nature of such
claim and the date on which such claim is requested to be paid.  The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which the Executive gives such notice to the Company (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due).  If the Company notifies the Executive in writing prior to the
expiration of such period that the Company desires to contest such claim, the
Executive shall:



(1)
give the Company any information reasonably requested by the Company relating to
such claim,



(2)
take such action in connection with contesting such claim as the Company shall
reasonably request in writing from time to time, including, without limitation,
accepting legal representation with respect to such claim by an attorney
reasonably selected by the Company,



(3)
cooperate with the Company in good faith in order effectively to contest such
claim, and



(4)
permit the Company to participate in any proceedings relating to such claim;



provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest, and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses.  Without limitation on the foregoing provisions of this Section
3(f)(iii), the Company shall control all proceedings taken in connection with
such contest, and, at its sole discretion, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the
applicable taxing authority in respect of such claim and may, at its sole
discretion, either pay the tax claimed to the appropriate taxing authority on
behalf of the Executive and direct the Executive to sue for a refund or contest
the claim in any permissible manner, and the Executive agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Company shall
determine; provided, however, that, if the Company pays such claim and directs
the Executive to sue for a refund, the Company shall indemnify and hold the
Executive harmless, on an after-tax basis, from any Excise Tax or income tax
(including interest or penalties) imposed with respect to such payment or with
respect to any imputed income in connection with such payment; and, provided
further, however, that any extension of the statute of limitations relating to
payment of taxes for the taxable year of the Executive with respect to which
such contested amount is claimed to be due is limited solely to such contested
amount.  Furthermore, the Company's control of the contest shall be limited to
issues with respect to which the Gross-Up Payment would be payable hereunder,
and the Executive shall be entitled to settle or contest, as the case may be,
any other issue raised by the Internal Revenue Service or any other taxing
authority.


(D)
If, after the receipt by the Executive of a Gross-Up Payment or payment by the
Company of an amount on the Executive's behalf pursuant to Section 3(f)(iii)(C),
the Executive becomes entitled to receive any refund with respect to the Excise
Tax to which such Gross-Up Payment relates or with respect to such claim, the
Executive shall (subject to the Company's complying with the requirements of
Section 3(f)(iii)(C), if applicable) promptly pay to the Company the amount of
such refund (together with any interest paid or credited thereon after taxes
applicable thereto).  If, after payment by the Company of an amount on the
Executive's behalf pursuant to Section 3(f)(iii)(C), a determination is made
that the Executive shall not be entitled to any refund with respect to such
claim and the Company does not notify the Executive in writing of its intent to
contest such denial of refund prior to the expiration of 30 days after such
determination, then the amount of such payment shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.



(E)
Notwithstanding any other provision of this Section 3(f)(iii), the Company may,
in its sole discretion, withhold and pay to the Internal Revenue Service or any
other applicable taxing authority, for the benefit of the Executive, all or any
portion of any Gross-Up Payment, and the Executive hereby consents to such
withholding.



(F)
Any Gross-Up Payment or reimbursement by the Company of expenses incurred by the
Executive in connection with a tax audit or litigation relating to the Excise
Tax, as provided for in this Section 3(f)(iii), shall be paid no later than the
last day of the calendar year following the calendar year in which the Executive
remitted the Excise Tax or, if no Excise Tax is paid, the end of the calendar
year following the calendar year in which the audit is completed or there is a
final and nonappealable settlement or other resolution of the litigation. 
Furthermore, if the Executive is a "specified employee" (as determined under the
Company's policy for identifying specified employees) on the date of her
"separation from service" (within the meaning of Section 409A) and if any
portion of the Gross-Up Payment or reimbursement by the Company would be
considered "deferred compensation" under Section 409A, any Gross-Up Payment or
reimbursement by the Company as required by this Section 3(f)(iii) shall not be
paid or commence to be paid on any date prior to the first business day after
the date that is six months following the Executive's separation from service
(unless such amount shall satisfy the short-term deferral rule, as defined in
Treasury Regulation §1.409A-1(b)(4)).  In addition, interest will accrue at the
10-year T-bill rate (as in effect as of the first business day of the calendar
year in which the separation from service occurs) on such amount during the
six-month period and shall be paid at the same time at which such Gross-Up
Payment or reimbursement is made.  Notwithstanding the foregoing, a payment
delayed pursuant to the preceding two sentences shall commence earlier in the
event of the Executive's death prior to the end of the six-month period.



(g) Notice of Termination.  Any termination by the Company or by the Executive,
other than a termination by reason of the Executive's death, shall be
communicated by a Notice of Termination to the other party hereto given in
accordance with Section 7(c).  "Notice of Termination" means a written notice
that (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated, and (iii) if the date of
termination is other than the date of receipt of such notice, specifies the date
of termination.


(h) Date of Termination.  For purposes of this Agreement the Executive's date of
termination of employment shall be (i) if the Executive's employment is
terminated by the Company with or without Cause, by the Executive for Good
Reason, or due to the Executive's Disability, the date of termination shall be
the date on which the other party receives the Notice of Termination, unless a
later date is mutually agreed, (ii) if the Executive's employment is terminated
by the Executive other than for Good Reason, the 90th day following the
Company's receipt of the Notice of Termination, unless the Company waives or
reduces such period as provided in Section 3(c), and (iii) if the Executive's
employment is terminated by reason of death, the date of termination shall be
the date of death.


(i) Resignation.  Upon termination of the Executive's employment for any reason,
the Executive agrees to resign, effective as of the date of termination, from
any positions that the Executive holds with the Company and its affiliates, the
Board (and any committees thereof), unless the Board requests otherwise and the
Executive agrees, and the board of directors (and any committees thereof) of any
of the Company's subsidiaries and affiliates.


4. Effect of Termination.
(a) Full Settlement.  The amounts paid to the Executive pursuant to Section 3(b)
or 3(f)(ii), as applicable, following termination of her employment shall be in
full and complete satisfaction of the Executive's rights under this Agreement
and any other claims she may have with respect to her employment by the Company
and the termination thereof, other than as expressly provided in Section 2(b). 
Such amounts shall constitute liquidated damages with respect to any and all
such rights and claims.  In consideration of the Executive's receipt thereof,
the Executive shall execute a release in favor of the Company, substantially in
the form of Exhibit A hereto.  Pursuant to said release, the Company shall be
released and discharged from any and all liability to the Executive in
connection with this Agreement and otherwise in connection with the Executive's
employment with the Company and the termination thereof, including, without
limitation, any claims arising under federal, state or local labor, employment
and employment discrimination laws, but excluding claims with respect to this
Agreement and any Plan.   The payments and provision of benefits to the
Executive required by Sections 3(b) and 3(f)(ii), other than amounts that are
required to be paid to the Executive under applicable law, shall be conditioned
upon the Executive's delivery (and non-revocation prior to the expiration of the
revocation period contained in the release) of such release in favor of the
Company, provided that such conditions are met on or before the date that is 30
days after the date of the Executive's termination of employment.  If such
conditions are not met by such date, the Executive shall forfeit such payments
and benefits.  Notwithstanding the foregoing, nothing herein shall be construed
to release the Company from its obligations to indemnify the Executive (as set
forth in Section 7(h)).
(b) No Duplication; No Mitigation; Limited Offset.  In no event shall the
Executive be entitled to duplicate payments or benefits under different
provisions of this Agreement or pursuant to the terms of any other plan, program
or arrangement of the Company or its affiliates. In the event of any termination
of the Executive's employment, the Executive shall be under no obligation to
seek other employment, and, there shall be no offset against amounts due the
Executive under this Agreement or pursuant to any plan of the Company or any of
its affiliates on account of any remuneration attributable to any subsequent
employment or any claim asserted by the Company or any of its affiliates, except
with respect to the continuation of benefits under Sections 3(b) and 3(f)(ii),
which shall terminate immediately upon obtaining comparable coverage from
another employer.
5. Restrictive Covenants.


(a) Confidentiality.  The Executive recognizes that any knowledge and
information of any type whatsoever of a confidential nature relating to the
business of the Company, including, without limitation, all types of trade
secrets, vendor and customer lists and information, employee lists and
information, information regarding product development, marketing plans,
management organization information, operating policies and manuals, sourcing
data, performance results, business plans, financial records, and other
financial, commercial, business and technical information (collectively,
"Confidential Information"), must be protected as confidential, not copied,
disclosed or used, other than for the benefit of the Company, at any time.  The
Executive further agrees that at any time during the Employment Period or
thereafter she will not divulge to anyone (other than the Company or any person
employed or designated by the Company), publish or make use of any Confidential
Information without the prior written consent of the Company, except as (and
only to the extent) (i) required by an order of a court having competent
jurisdiction or under subpoena from an appropriate government agency and then
only after providing the Company with the reasonable opportunity to prevent such
disclosure or to receive confidential treatment for the Confidential Information
required to be disclosed, (ii) with respect to any other litigation, arbitration
or mediation involving this Agreement, including, but not limited to the
enforcement of this Agreement or (iii) as to Confidential Information that
becomes generally known to the public or within the relevant trade or industry
other than due to the Executive's violation of this Section 5(a).  The Executive
further agrees that following the termination of the Employment Period for
whatever reason, (i) the Company shall keep all tangible property assigned to
the Executive or prepared by the Executive and (ii) the Executive shall not
misappropriate or infringe upon the Confidential Information of the Company
(including the recreation or reconstruction of Confidential Information from
memory).


(b) Non-Interference.  The Executive acknowledges that information regarding the
Company's business and financial relations with its vendors and customers is
Confidential Information and proprietary to the Company and that any
interference with such relations based directly or indirectly on the use of such
information would cause irreparable damage to the Company.  The Executive
acknowledges that by virtue of her employment with the Company, she has gained
or may gain knowledge of such information concerning the Company's vendors and
customers (respectively "Vendor Information" or "Customer Information"), and
that she would inevitably have to draw on this Vendor Information and Customer
Information and on other Confidential Information if she were to solicit or
service the Company's vendors or customers on behalf of a competing business
enterprise.  Accordingly, and subject to the immediately following sentence, the
Executive agrees that during the Employment Period and for a period of 12 months
following the termination thereof, other than by reason of a termination by the
Company without Cause or by the Executive for Good Reason, the Executive will
not, on behalf of herself or any other person, other than the Company, directly
or indirectly do business with, solicit the business of, or perform any services
for any actual vendor or customer of the Company, any person that has been a
vendor or customer of the Company within the 12‑month period preceding such
termination or any actively solicited prospective vendor or customer as to whom
or which the Executive provided any services or as to whom or which the
Executive has knowledge of Vendor Information, Customer Information or
Confidential Information.  The foregoing restrictive covenant shall only apply
to business activities engaged in by the Executive on behalf of herself or any
other person that are directly competitive with those of the operating divisions
of the Company in which the Executive has worked or over which the Executive has
had supervisory responsibility in terms of channel(s) of distribution, types of
products, gender for which the products have been designed and similarity of
price range.  In addition, the Executive agrees that, during the Employment
Period and such 12‑month period thereafter, she will not, directly or
indirectly, seek to encourage or induce any such vendor or customer to cease
doing business with, or lessen its business with, the Company, or otherwise
interfere with or damage (or attempt to interfere with or damage) any of the
Company's relationships with its vendors and customers, except in the ordinary
course of the Company's business.


(c) Non-Solicitation.  The Executive agrees that during the Employment Period
and for a period of 12 months following the termination thereof for any reason,
she will not hire or solicit to hire, whether on her own behalf or on behalf of
any other person (other than the Company), any employee of the Company or any
individual who had left the employ of the Company within 12 months of the
termination of the Executive's employment with the Company.  In addition, during
the Employment Period and such 12-month period thereafter, the Executive will
not, directly or indirectly, encourage or induce any employee of the Company to
leave the Company's employ, except in the ordinary course of the Company's
business.


(d) Public Comment.  The Executive, during the Employment Period and at all
times thereafter, shall not make any derogatory comment concerning the Company
or any of its current or former directors, officers, stockholders or employees. 
Similarly, the senior management of the Company shall not make any derogatory
comment concerning the Executive.


(e) Blue Pencilling.  If any of the restrictions on competitive or other
activities contained in this Section 5 shall for any reason be held by a court
of competent jurisdiction to be excessively broad as to duration, geographical
scope, activity or subject, such restrictions shall be construed so as
thereafter to be limited or reduced to be enforceable to the extent compatible
with the applicable law; it being understood that by the execution of this
Agreement, (i) the parties hereto regard such restrictions as reasonable and
compatible with their respective rights and (ii) the Executive acknowledges and
agrees that the restrictions will not prevent her from obtaining gainful
employment subsequent to the termination of her employment.  The existence of
any claim or cause of action by the Executive against the Company shall not
constitute a defense to the enforcement by the Company of the foregoing
restrictive covenants, but such claim or cause of action shall be determined
separately.


(f) Injunctive Relief.  The Executive acknowledges and agrees that the covenants
and obligations of the Executive set forth in this Section 5 relate to special,
unique and extraordinary services rendered by the Executive to the Company and
that a violation of any of the terms of such covenants and obligations will
cause the Company irreparable injury for which adequate remedies are not
available at law.  Therefore, the Executive agrees that the Company shall be
entitled to seek an injunction, restraining order or other temporary or
permanent equitable relief (without the requirement to post bond) restraining
the Executive from committing any violation of the covenants and obligations
contained herein.  These injunctive remedies are cumulative and are in addition
to any other rights and remedies the Company may have at law or in equity.


6. Work for Hire.  The Executive agrees that all marketing, operating and
training ideas, sourcing data, processes and materials, including all
inventions, discoveries, improvements, enhancements, written materials and
development related to the business of the Company ("Proprietary Materials") to
which the Executive may have access or that the Executive may develop or
conceive while employed by the Company shall be considered works made for hire
for the Company and prepared within the scope of employment and shall belong
exclusively to the Company.  Any Proprietary Materials developed by the
Executive that, under applicable law, may not be considered works made for hire,
are hereby assigned to the Company without the need for any further
consideration, and the Executive agrees to take such further action, including
executing such instruments and documents as the Company may reasonably request,
to evidence such assignment.


7. Miscellaneous.


(a) Assignment and Successors.  This Agreement shall inure to the benefit of and
be binding upon the parties hereto and their respective heirs, legatees,
executors, administrators, legal representatives, successors and assigns. 
Notwithstanding anything in the foregoing to the contrary, the Executive may not
assign any of her rights or obligations under this Agreement without first
obtaining the written consent of the Company.  The Company may assign this
Agreement in connection with a sale of all or substantially all of its business
and/or assets (whether direct or indirect, by purchase, merger, consolidation or
otherwise) and will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place.  "Company" means
the Company as hereinbefore defined and any successor to its business and/or
assets as aforesaid that assumes and agrees to perform this Agreement by
operation of law or otherwise.


(b) Survival.  The provisions of Sections 3, 4, 5, 6 and 7 shall survive the
termination of this Agreement pursuant to Section 3.


(c) Notices.  Any notices to be given hereunder shall be in writing and
delivered personally or sent by registered or certified mail, return receipt
requested, postage prepaid as follows:


If to the Executive, addressed to the Executive at the address then shown in the
Executive's employment records


If to the Company at:


Phillips-Van Heusen Corporation
200 Madison Avenue
New York, New York 10016
Attention: Chairman


With a copy to:


Phillips-Van Heusen Corporation
200 Madison Avenue
New York, New York 10016
Attention:  Senior Vice President – Human Resources


Any party may change the address to which notices are to be sent by giving
notice of such change of address to the other party in the manner provided above
for giving notice.


(d) Governing Law.  This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, without regard
to the principles thereof relating to the conflict of laws.


(e) Consent to Jurisdiction.  Any judicial proceeding brought against the
Executive with respect to this Agreement may be brought in any court of
competent jurisdiction in the Borough of Manhattan in the City and State of New
York and, by execution and delivery of this Agreement, the Executive


(i) accepts, generally and unconditionally, the nonexclusive jurisdiction of
such courts and any related appellate courts, and irrevocably agrees to be bound
by any final judgment (after exhausting all appeals therefrom or after all time
periods for such appeals have expired) rendered thereby in connection with this
Agreement and


(ii) irrevocably waives any objection the Executive may now or hereafter have as
to the venue of any such suit, action or proceeding brought in such a court or
that such court is an inconvenient forum.


(f) Severability.  The invalidity of any one or more provisions of this
Agreement or any part thereof shall not affect the validity of any other
provision of this Agreement or part thereof; and in the event that one or more
provisions contained herein shall be held to be invalid, the Agreement shall be
reformed to make such provisions enforceable.


(g) Waiver.  The Company, in its sole discretion, may waive any of the
requirements imposed on the Executive by this Agreement.  The Company, however,
reserves the right to deny any similar waiver in the future.  Each such waiver
must be express and in writing and there will be no waiver by conduct.  Pursuit
by the Company of any available remedy, either in law or equity, or any action
of any kind, does not constitute waiver of any other remedy or action.  Such
remedies and actions are cumulative and not exclusive.  The Executive's or the
Company's failure to insist upon strict compliance with any provision of this
Agreement or the failure to assert any right the Executive or the Company may
have hereunder, including, without limitation, the right of the Executive to
terminate employment for Good Reason or the Company's right to terminate the
Executive's employment for Cause, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.


(h) Indemnification.  The Company shall indemnify the Executive and hold the
Executive harmless from and against any claim, loss or cause of action arising
from or out of the Executive's performance as an officer, director or employee
of the Company or in any other capacity, including any fiduciary capacity, in
which the Executive serves at the request of the Company to the maximum extent
permitted by applicable law; provided, however, that the Executive shall not be
entitled to indemnification hereunder with respect to any expense, loss,
liability or damage which was caused by the Executive's own gross negligence,
willful misconduct or reckless disregard of her duties hereunder.  The Company
shall pay any and all reasonable legal fees incurred by the Executive in the
defense of any such claim on a current basis, provided, however, that the
Executive shall be obligated to reimburse the Company for any fees that it is
determined the Executive is not entitled to have paid by the Company under
applicable law.  The Company shall have the right to select counsel reasonably
acceptable to the Executive to defend such claim and to have the same counsel
represent the Company and its officers and directors unless there is a material
conflict of interest between the Company and the Executive, in which case the
Executive may select and retain her own counsel at the Company's expense.  The
Executive shall not settle any action or claim against the Executive without the
prior written consent of the Company, except at the Executive's sole cost and
expense.


(i) Legal Fees.  The Company agrees to reimburse the Executive (within 10 days
following the Company's receipt of an invoice from the Executive), at any time
from the Effective Date of this Agreement through the Executive's remaining
lifetime (or, if longer, through the 20th anniversary of the Effective Date) to
the fullest extent permitted by law, for all legal fees and expenses that the
Executive may reasonably incur as a result of any contest by the Company, the
Executive or others of the validity or enforceability of, or liability under,
any provision of this Agreement or any guarantee of performance thereof
(including as a result of any contest by the Executive about the amount of any
payment pursuant to this Agreement), provided, that the Executive prevails with
respect to at least one substantive issue in dispute.  In order to comply with
Section 409A, in no event shall the payments by the Company under this Section
7(i) be made later than the end of the calendar year next following the calendar
year in which any such contest is finally resolved, provided, that the Executive
shall have submitted an invoice for such fees and expenses at least 10 days
before the end of the calendar year next following the calendar year in which
such contest is finally resolved.  The amount of such legal fees and expenses
that the Company is obligated to pay in any given calendar year shall not affect
the legal fees and expenses that the Company is obligated to pay in any other
calendar year, and the Executive's right to have the Company pay such legal fees
and expenses may not be liquidated or exchanged for any other benefit.


(j) Section Headings.  The section headings contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Agreement.


(k) Withholding.  Any payments provided for hereunder shall be reduced by any
amounts required to be withheld by the Company, and any benefits provided
hereunder shall be subject to taxation if and to the extent provided, from time
to time under applicable Federal, State or local employment or income tax laws
or similar statutes or other provisions of law then in effect.


(l) Section 409A of the Code.  The provisions of this Agreement and any payments
made herein are intended to comply with, and should be interpreted consistent
with, the requirements of Section 409A of the Code and any related regulations
or other effective guidance promulgated thereunder (collectively, "Section
409A"). The time or schedule of a payment to which the Executive is entitled
under this Agreement may be accelerated at any time that this Agreement fails to
meet the requirements of Section 409A and any such payment will be limited to
the amount required to be included in the Executive's income as a result of the
failure to comply with Section 409A.


(m) Waiver of Jury Trial.  The Company and the Executive hereby waive, as
against the other, trial by jury in any judicial proceeding to which they are
both parties involving, directly or indirectly, any matter in any way arising
out of, related to or connected with this Agreement.


(n) Entire Agreement.  This Agreement contains the entire understanding, and
cancels and supersedes all prior agreements, including, without limitation, the
Existing Agreement and any agreement in principle or oral statement, letter of
intent, statement of understanding or guidelines of the parties hereto with
respect to the subject matter hereof.  Notwithstanding the foregoing, this
Agreement does not cancel or supersede the Plans or the plans referred to in
Section 2(c).  This Agreement may be amended, supplemented or otherwise modified
only by a written document executed by each of the parties hereto or their
respective successors or assigns.  The Executive acknowledges that she is
entering into this Agreement of her own free will and accord with no duress, and
that she has read this Agreement and understands it and its legal consequences.


(o) Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on the
day and year first above written.
PHILLIPS-VAN HEUSEN CORPORATION






By:  /S/ Mark D. Fischer
Name:  Mark D. Fischer
Title:  Senior Vice President






Cheryl Dapolito  
CHERYL DAPOLITO
Date:  December 16, 2008

--------------------------------------------------------------------------------

EXHIBIT A


RELEASE


TO ALL TO WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW THAT CHERYL
DAPOLITO (the "Releasor"), on behalf of herself and her heirs, executors,
administrators and legal representatives, in consideration of the severance to
be paid and other benefits to be provided pursuant to Section [3(b)][3(f)(ii)]
of the Employment Agreement between the Releasor and PVH WHOLESALE CORP., dated
as of June 1, 2007 (as the same may have been heretofore amended, the
"Agreement") and other good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, hereby irrevocably, unconditionally, generally
and forever releases and discharges PVH Wholesale Corp. and its current and
former affiliates and subsidiaries, including, without limitation, its parent
corporation, Phillips-Van Heusen Corporation, (collectively, the "Company"), and
each of their respective current and former officers, directors, employees,
agents, representatives and advisors and their respective heirs, executors,
administrators, legal representatives, receivers, affiliates, beneficial owners,
successors and assigns (collectively, the "Releasees"), from, and hereby waives
and settles, any and all, actions, causes of action, suits, debts, promises,
damages, or any liability, claims or demands, known or unknown and of any nature
whatsoever and which the Releasor ever had, now has or hereafter can, shall or
may have, for, upon, or by reason of any matter, cause or thing whatsoever from
the beginning of the world to the date of this Release arising directly or
indirectly pursuant to or out of her employment with the Company or the
termination of such employment (collectively, "Claims"), including, without
limitation, any Claims (i) arising under any federal, state, local or other
statutes, orders, laws, ordinances, regulations or the like that relate to the
employment relationship and/or specifically that prohibit discrimination based
upon age, race, religion, gender, national origin, disability, sexual
orientation or any other unlawful bases, including, without limitation, the Age
Discrimination in Employment Act of 1967, as amended, Title VII of the Civil
Rights Act of 1964, as amended, the Civil Rights Act of 1991, as amended, the
Civil Rights Acts of 1866 and 1871, as amended, the Americans with Disabilities
Act of 1990, as amended, the Employee Retirement Income Security Act of 1974, as
amended, the Family and Medical Leave Act of 1993, as amended, the New Jersey
Law Against Discrimination, as amended, the New York State and New York City
Human Rights Laws, as amended, the laws of the States of New York and New
Jersey, the City of New York and Somerset County, New Jersey relating to
discrimination, as amended, and any and all applicable rules and regulations
promulgated pursuant to or concerning any of the foregoing statutes; (ii)
arising under or pursuant to any contract, express or implied, written or oral,
including, without limitation, the Agreement; (iii) for wrongful dismissal or
termination of employment; (iv) for tort, tortious or harassing conduct,
infliction of mental or emotional distress, fraud, libel or slander; and (v) for
damages, including, without limitation, punitive or compensatory damages or for
attorneys' fees, expenses, costs, wages, injunctive or equitable relief.  This
Release shall not apply to any claim that the Releasor may have for a breach of
Section [3(b)][3(f)(ii)], 5(d), 7(h) or 7(i) of the Agreement or any plan or
program of the type referred to in Sections 2(b) and 2(c) of the Agreement in
which the Releasor was a participant.
The Releasor agrees not to file, assert or commence any Claims against any
Releasee with any federal, state or local court or any administrative or
regulatory agency or body.  Notwithstanding the foregoing, nothing herein shall
constitute a release by the Releasor of a claim to the extent such claim is not
waivable as a matter of applicable law.  Without limiting the generality of the
foregoing, nothing herein shall affect any right to file an administrative
charge with the Equal Employment Opportunity Commission, subject to the
restriction that if any such charge is filed, the Releasor agrees not to violate
the confidentiality provisions of the Agreement and further agrees and covenants
that should she or any other person, organization, or other entity file, charge,
claim, sue or cause or permit to be filed any charge with the Equal Employment
Opportunity Commission, civil action, suit or legal proceeding against the
Releasees (or any of them) involving any matter occurring at any time in the
past, the Releasor will not seek or accept any personal relief (including, but
not limited to, a monetary award, recovery, relief or settlement) in such
charge, civil action, suit or proceeding.


The Releasor represents and warrants that there has been no assignment or other
transfer of any interest in any Claim which the Releasor may have against the
Releasees, or any of them, and the Releasor agrees to indemnify and hold the
Releasees, and each of them, harmless from any Claims, or other liability,
demands, damages, costs, expenses and attorneys' fees incurred by the Releasees,
or any of them, as a result of any person asserting any such assignment or
transfer. It is the intention of the parties that this indemnity does not
require payment as a condition precedent to recovery by the Releasees against
the Releasor under this indemnity.
The Releasor agrees that if she hereafter commences, joins in, or in any manner
seeks relief through any suit arising out of, based upon, or relating to any
Claim released hereunder, or in any manner asserts against the Releasees, or any
of them, any Claim released hereunder, then the Releasor shall pay to the
Releasees, and each of them, in addition to any other damages caused to the
Releasees thereby, all attorneys' fees incurred by the Releasees in defending or
otherwise responding to said suit or Claim.
The Releasor hereby waives any right to, and agrees not to, seek reinstatement
of her employment with the Company or any Releasee. The Releasor acknowledges
that the amounts to be paid to her under Section [3(b)][3(f)(ii)] of the
Agreement include benefits, monetary or otherwise, which the Releasor has not
earned or accrued, or to which she is not already entitled.
The Releasor acknowledges that she was advised by the Company to consult with
her attorney concerning the waivers contained in this Release, that she has
consulted with counsel, and that the waivers the Releasor has made herein are
knowing, conscious and with full appreciation that she is forever foreclosed
from pursuing any of the rights so waived.
The Releasor has a period of 21 days from the date on which a copy of this
Release has been delivered to her to consider whether to sign it.  In addition,
in the event that the Releasor elects to sign and return to Phillips-Van Heusen
Corporation a copy of this Release, the Releasor has a period of seven days (the
"Revocation Period") following the date of such return to revoke this Release,
which revocation must be in writing and delivered to Phillips-Van Heusen
Corporation, 200 Madison Avenue, New York, New York 10016, Attention: General
Counsel, within the Revocation Period.  This Release, and the Releasor's right
to receive the amounts paid to her under Section [3(b)][3(f)(ii)], shall not be
effective or enforceable until the expiration of the Revocation Period without
the Releasor's exercise of her right of revocation.
This Release shall not be amended, supplemented or otherwise modified in any way
except in a writing signed by the Releasor and Phillips-Van Heusen Corporation.
This Release shall be governed by, and construed and enforced in accordance
with, the laws of the State of New York, without reference to its principles of
conflicts of law.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Releasor has caused this Release to be executed as of
___________________, 20__.


  

Cheryl Dapolito




SWORN TO AND SUBSCRIBED
BEFORE ME THIS ____ DAY OF
____________________, 20__.










Notary Public